DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.  
Applicant argues that the nonstatutory double patenting rejection is deemed to be moot in view of the claim amendments.  The examiner cannot agree.  Specifically, the limitation added to the independent claims is present in claim 1 of the ‘032 patent.  The only difference between the added limitations being that the instant independent claims state that each of the actuating coils overlap with a focusing coil.  However, if the actuating coils of claim of ‘032 are mounted on a surface of the focusing coil, then they inherently overlap with the focusing coil (see nonstatutory double patenting rejection below).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,638,032 in view of Wade et al. (US 2013/0076924 A1) hereinafter referenced as Wade. 
Regarding claim 1, claim 1 of ‘032 teaches all the limitations of instant claim 1 except the springs.  Specifically, if each pair of actuating coils is mounted on a surface of a focusing coil of the pair of focusing coils then each pair of actuating coils is inherently overlapping the pair of focusing coils.  With respect to the springs, the examiner maintains that it was well known in the art to provide this, as taught by Wade. 
In a similar field of endeavor, Wade discloses wherein the lens control apparatus further comprises a pair of springs (9, 10), each spring of the pair of springs positioned on either side of the lens carrier and adapted to firmly hold the lens carrier within the casing ([0055]; Springs 9, 10 fix the lens carrier 5 to holding body 6 which is connected to the casing 31 via spring 28).
Claim 1 teaches a lens control apparatus with a movable lens carrier and a casing.  Wade teaches a lens control apparatus with a movable lens carrier and a casing wherein the movable lens carrier is secured to the casing with springs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Claim 1 of ‘032 to achieve the predictable result of allowing the movable lens carrier to move within the casing to perform focusing and image stabilization.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 2, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 2 of ‘032 teaches all the limitations of instant claim 2.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 3, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 3 of ‘032 teaches all the limitations of instant claim 3.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 4, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 4 of ‘032 teaches all the limitations of instant claim 4.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,638,032 in view of Wade. 
.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 7, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 8 of ‘032 teaches all the limitations of instant claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 8, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 7), in addition, claim 9 of ‘032 teaches all the limitations of instant claim 8.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 9, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 10 of ‘032 teaches all the limitations of instant claim 9.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 10, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 9), in addition, claim 11 of ‘032 teaches all the limitations of instant claim 10.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 11, claim 1 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 9), in addition, claim 12 of ‘032 teaches all the limitations of instant claim 11.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,638,032 in view of Wade et al. (US 2013/0076924 A1) hereinafter referenced as Wade. 
Regarding claim 12, claim 13 of ‘032 teaches all the limitations of instant claim 12 except the springs.  Specifically, if each pair of actuating coils is mounted on a surface of a focusing coil of the pair of focusing coils then each pair of actuating coils is inherently overlapping the pair of focusing coils.  With respect to the springs, the examiner maintains that it was well known in the art to provide this, as taught by Wade. 
In a similar field of endeavor, Wade discloses wherein the lens control apparatus further comprises a pair of springs (9, 10), each spring of the pair of springs positioned on either side of the lens carrier and adapted to firmly hold the lens carrier within the casing ([0055]; Springs 9, 10 fix the lens carrier 5 to holding body 6 which is connected to the casing 31 via spring 28).
Claim 13 teaches a lens control apparatus with a movable lens carrier and a casing.  Wade teaches a lens control apparatus with a movable lens carrier and a casing wherein the movable lens carrier is secured to the casing with springs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Claim 13 of ‘032 to achieve the predictable result of allowing the movable lens carrier to move within the casing to perform focusing and image stabilization.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 13, claim 12 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 12), in addition, claim 14 of ‘032 teaches all the limitations of instant claim 13.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 14, claim 12 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 12), in addition, claim 15 of ‘032 teaches all the limitations of instant claim 14.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 15, claim 12 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 12), in addition, claim 16 of ‘032 teaches all the limitations of instant claim 15.

	
	
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,638,032 in view of Wade. 
Regarding claim 16, claim 12 of ‘032 and Wade, the combination, discloses everything claimed as applied above (see claim 12), in addition, claim 16 of ‘032 teaches all the limitations of instant claim 18.
	

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, claims 5-6 of the ‘032 patent and the prior art either alone or in combination fail to disclose the number of independent spring elements is greater than number of ends of the first and second pairs of actuating coils and the pair of focusing coils.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/31/2021